   Case 4:19-mj-00001-RJK Document 1 Filed 01/03/19 Page 1 of 4 PageID# 1


                         IN THE UNITED STATES DISTRICT COURT                         THZED
                        FOR THE EASTERN DISTRICT OF VIRGINI
                                                                                    JAN - 3 2019
                                  NEWPORT NEWS DIVISION
                                                                              CLERK. U S. DISTRICT COURT
                                                                                     NORFOLK. VA
UNITED STATES OF AMERICA
                                                             CASE NO.
              vs.                                                          4'- H           1
                                                             COURT DATE: January 16,2019
VERONICA L. ANTHONY


                                  CRIMINAL INFORMATION



                                          CHARGE ONE

                                        Ticket No. 7025251



THE UNITED STATES ATTORNEY CHARGES:



That on or about October 19, 2018, at Langley Air Force Base, Virginia, on lands acquired for
the use ofthe United States, within the special maritime and territorial jurisdiction of the United
States and in the Eastern District of Virginia, VERONICA L. ANTHONY,did go upon a
military installation for a purpose prohibited by a law or lawful regulation. (In violation of Title
18, United States Code, Section 1382).
Case 4:19-mj-00001-RJK Document 1 Filed 01/03/19 Page 2 of 4 PageID# 2
Case 4:19-mj-00001-RJK Document 1 Filed 01/03/19 Page 3 of 4 PageID# 3
Case 4:19-mj-00001-RJK Document 1 Filed 01/03/19 Page 4 of 4 PageID# 4
